Citation Nr: 0605670	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  01-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for lichen simplex 
chronicus, evaluated as 30 percent disabling prior to August 
30, 2002 and 60 percent disabling on and after that date.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left hand scar.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for residuals of an 
upper back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
May 2000.

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for lichen simplex chronicus, granted service connection and 
an initial noncompensable rating for a left hand scar, and 
denied entitlement to service connection for headaches, 
bilateral hearing loss, and an upper back injury.

In March 2002, the Board affirmed the initial ratings for 
lichen simplex chronicus and the left hand scar and undertook 
additional development on the service connection claims. See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2); VAOPGCPREC 1-2003.  In December 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the March 2002 Board decision, which had denied the 
two increased ratings claims, and remanded the appeal of the 
increased ratings issues to the Board for readjudication.  
Thereafter, this case was again before the Board in September 
2003 when it was remanded for additional development.

The issues of entitlement to an increased rating for lichen 
simplex chronicus on an extra-schedular basis, entitlement to 
an initial rating in excess of 10 percent for a left hand 
scar, and entitlement to service connection for residuals of 
an upper back injury are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the veteran's 
service-connected lichen simplex chronicus was manifested by 
a chronic, intermittent, leathery rash on the neck, back and 
shoulders; the disability was not productive constant 
itching, extensive lesions, disfigurement, nervous or 
systemic manifestations.

2.  For the period beginning August 30, 2002, the veteran's 
service-connected lichen simplex chronicus has been 
manifested by papular lesions over 12 percent of the 
veteran's body and intermittent treatment with 
corticosteroids; the disability has not been manifested by 
systemic manifestations such as fever, weight loss, and 
hypoproteinemia.

3.  Hearing loss disability was not present at the time of 
the veteran's discharge from service, was not manifested 
within one year of the veteran's discharge from service, and 
no current hearing loss disability is shown to be 
etiologically related to the veteran's military  service. 

CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 30 percent for the 
period prior to August 30, 2002, for the veteran's service-
connected lichen simplex chronicus is not established.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2001).

2.  Entitlement to a rating in excess of 60 percent for the 
period beginning August 30, 2002, for the veteran's service-
connected lichen simplex chronicus is not established.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2001); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7806, 7813, 7822 (2005).

3.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of bilateral sensorineural hearing loss during 
active service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the issues decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication (on November 3, 
2000) preceded enactment of the VCAA (on November 9, 2000).  
The veteran was provided content-complying notice by letters 
dated in February and July 2004 (including, at p. 2 of the 
July 2004 letter, to submit any evidence in his possession 
pertaining to the claims).  He was given ample time to 
respond; and the claim was subsequently readjudicated.  See 
August 2005 SSOC.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  All available pertinent medical evidence 
identified by the veteran has been obtained.  He has been 
afforded multiple VA examinations.  The Board is satisfied 
that the RO has complied with VA's duty to assist the veteran 
in the development of the facts pertinent to the veteran's 
claims.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claims 
at this time.  Mayfield, supra.

Higher Initial Schedular Rating for Lichen Simplex Chronicus

Historically, the Board notes that the veteran was seen with 
complaints of a skin rash on his back and neck during his 
period of service from March 1988 to May 2000.  Following 
discharge, the veteran underwent VA examinations in October 
2000.  The examiners noted the presence of a chronic, 
intermittent, leathery skin condition on the veteran's neck, 
back and shoulders.  The diagnosis was lichen simplex 
chronicus (neurodermatitis). 

A November 2000 rating decision granted service connection 
and an initial 10 percent rating for lichen simplex 
chronicus.  Thereafter, the veteran appealed the rating 
assigned.

The July 2001 private examiner noted the presence of papules 
along the collar line but there were no lesions.  In 
addition, crusting on the veteran's feet was noted and 
attributed to a separate skin disability, onychomycosis.

The veteran confirmed at the December 2001 travel Board 
hearing that it was primarily his back that burned and 
discolored through three layers of shirts whenever his job as 
a prison guard required him to work out in the sun.  He 
testified that using prescription Cortisone cream did not 
stop the burning sensation on his back whenever he had to 
work in the sun.  As a result, he traded schedules with other 
prison guards or took sick leave in order to avoid working 
out in the sun.  

In a March 2003 treatment record, Dr. McCarty noted that the 
veteran was seen with complaints of an itchy eruption on his 
back, neck and legs.  Examination revealed generalized severe 
xerosis, with an eruption of small lichenoid papules over the 
back, neck and legs.  Cream was prescribed. 

An April 2003 pathology report notes that biopsy of the neck 
revealed no evidence of lichen planus.  Instead, the 
diagnosis was subacute spongiotic dermatitis. 

In an October 2003 statement, Dr. McCarty noted that in 2000, 
the veteran's skin rash was confined to his upper back and 
neck (5 percent of his body).  Since that time, his skin rash 
had worsened to involve 65 percent of the body.  An October 
2003 treatment record notes that the veteran's spongiotic 
dermatitis had gotten much worse, and covered his back, arms 
and legs.  Kenalog was prescribed.  

A March 2004 VA examination report notes the veteran's 
complaints of daily itching on the left side of his neck.  
The veteran reported that his job involved both supervising 
inmates in a hot kitchen and working outside in the sun.  He 
indicated that the heat caused a burning sensation as well as 
intermittent weeping, crusting and scaling, primarily on his 
neck.  Upon examination, the examiner noted that there was no 
exfoliation, exudation, crusting, or itching over extensive 
areas.  The examiner noted, however, that the veteran 
reported that these symptoms were more likely to occur in the 
heat.  The examiner also noted that there was no marked 
disfigurement and no systemic manifestations.  No ulcerations 
were found and the veteran described very little ulceration, 
if any, in the past.  The examiner noted that the veteran had 
nervous manifestations in the form of emotional distress.  
Regarding systemic treatment, the veteran indicated that he 
took steroids in 2003, but these did not help.  He denied 
taking any steroids in the past 12 months.  The examiner 
stated that the veteran's service-connected skin disability 
did not involve extensive lesions.  Specifically, 12 percent 
of the veteran's body was affected by his service-connected 
skin disorder, including the major portion of the left side 
of the neck, none of the right side of the neck, the legs 
(between the knees and ankles), the head, face, forearms and 
hands.  The diagnosis was lichen simplex chronicus, papular 
form.  The examiner opined that the 2003 biopsy, in his mind, 
did not rule out a diagnosis of lichen simplex chronicus (a 
neurodermatitis) as the biopsy sample was small.

In August 2004, the veteran returned to Dr. McCarty with 
complaints of spongiotic dermatitis after experiencing no 
symptoms for 10 months.  Kenalog was prescribed.  

By rating decision dated in July 2005, the RO granted 
increased evaluations of 30 percent, effective May 17, 2000, 
and 60 percent, effective, August 30, 2002, for the veteran's 
lichen simplex chronicus.  Thereafter, the veteran continued 
his appeal.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  The RO 
originally assigned a rating for the veteran's service-
connected lichen simplex dermatitis under the analogous 
criteria for dermatophytosis.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  Under the criteria in effect prior to August 30, 2002, 
dermatophytosis was to be rated as eczema in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 
4.118 (2002).  Under Diagnostic Code 7806, eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warranted a noncompensable 
rating; eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area warrants a 10 
percent evaluation; eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation; and eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warrants 
a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the criteria that became effective August 30, 2002, 
papulosquamous disorders with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, and; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 60 
percent rating.  With 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period a 30 percent 
evaluation will be assigned.  With at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immuno-suppressive drugs required for a total duration 
of less than six weeks during the past 12-month period a 10 
percent rating will be assigned.  With less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period a zero percent rating will be 
assigned. 38 C.F.R. § 4.118, Diagnostic Code 7822 (2005).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2005).

[Parenthetically, the Board notes that the veteran's service-
connected skin disability has not been manifested by any 
scarring or disfigurement whatsoever; dermatitis is the 
predominant disability.  Therefore, Codes 7800, 7801, 7802, 
7803, 7804 and 7805 are not for application in this case.]

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; of 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

Additionally, under Diagnostic 7817, exfoliative dermatitis 
(erythroderma) involving any extent of the skin and no more 
than topical therapy required during the past 12-month period 
warrants a zero percent disability rating.  Any extent of 
involvement of the skin and systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than 6 weeks 
during the past 12-month period warrants a 10 percent 
disability rating.  A 30 percent evaluation is assigned for 
exfoliative dermatitis with any extent of involvement of the 
skin and requiring systemic therapy such as therapeutic doses 
of corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for a total duration of 
6 weeks or more, but not constantly, during the past 12-month 
period.  For a 60 percent evaluation, generalized involvement 
of the skin, without systemic manifestations, must be present 
and constant or near-constant systemic therapy during the 
past 12-month period required.  For a 100 percent evaluation, 
generalized involvement of the skin and systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia) must be present, plus constant or near-
constant systemic therapy required during the past 12-month 
period required.  38 C.F.R. § 4.118, Diagnostic Code 7817 
(2005). 

The Board notes that the VA General Counsel has held that 
pursuant to Supreme Court and Federal Circuit precedent, when 
a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the regulation identifies 
the types of claims to which it applies.  If the regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In any event, the Board notes that the retroactive reach of 
the amended regulations under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

For the period prior to August 30, 2002, the veteran's 
service-connected skin disability is rated as 30 percent 
disabling.  With respect to the former version of Diagnostic 
Code 7806, the evidence shows no nervous or systemic 
manifestations of the disability prior to August 30, 2002.  
There is no evidence that the disability was productive of 
ulceration.  Extensive lesions were not found; in fact, the 
disability was confined to the veteran's neck, back and 
shoulders.  There was no evidence of constant exudation or 
constant itching; an October 2000 VA examination report 
described the disability as chronic but intermittent.  
Significantly, there was no documentation of extensive 
exfoliation or crusting or exceptional repugnance from the 
disorder.  Furthermore, there was no evidence of marked 
disfigurement.  In sum, the evidence does not more nearly 
approximate the criteria for an increased rating under the 
former rating criteria for the period prior to August 30, 
2002.

As previously noted, the retroactive reach of the revised 
skin disorders regulations under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change, or August 
30, 2002.  Therefore, an increased rating is not warranted 
under the revised regulations for the period prior to August 
30, 2002.

For the period beginning August 30, 2002, the veteran's skin 
disability is rated as 60 percent disabling.  With respect to 
the former version of Diagnostic Code 7806, the maximum 
rating available under this Code is 50 percent; therefore, an 
increased rating is not available under that version of 
Diagnostic Code 7806.  

The Board has considered other diagnostic codes for possible 
application.  Although the former version of Diagnostic Code 
7811 provides for a 100 percent evaluation for active 
tuberculosis luposa, the veteran's service-connected skin 
disability has not been diagnosed as tuberculosis luposa; 
therefore, Diagnostic Code 7811 not for application in this 
case.  Therefore, an increased rating is not warranted under 
the former regulations for the period beginning August 30, 
2002.

With respect to the revised rating criteria, the maximum 
rating available under Diagnostic Code 7822 is 60 percent; 
therefore, an increased schedular rating is not available 
under this Code.  

Turning to Diagnostic Code 7817, the Board notes that the 
evidence of record since August 30, 2002, is negative for any 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia) related to the veteran's service-connected 
skin disability.  The March 2004 VA examiner specifically 
stated that there were no systemic manifestations related to 
the veteran's skin disability.  Thus, an evaluation in excess 
of 60 percent for the period beginning August 30, 2002, is 
not warranted under Diagnostic Code 7817.

Accordingly, because the preponderance of the evidence is 
against the claim for a higher initial rating for lichen 
simplex chronicus on a schedular basis, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss Disability

Service medical records note that the veteran served on 
active duty from March 1988 to May 2000.  An undated hearing 
conservation patient questionnaire notes that the veteran 
reported he was exposed to noise for three years while 
serving in an artillery unit at Camp Lejeune.  Service 
medical records are negative for complaints or findings 
related to hearing loss.  A December 1999 report of medical 
history for separation notes that the veteran denied any 
history of hearing loss.  A December 1999 separation 
audiological evaluation notes that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
15
20
LEFT
5
10
10
15
10

In August 2000, the veteran submitted a claim for service 
connection for hearing loss disability.  On VA audiological 
evaluation in October 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
10
10
10
LEFT
N/A
20
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

During a December 2001 travel Board hearing, the veteran 
testified that during his military service, he served as a 
cook assigned to an artillery unit for three and a half 
years.  During that time, he was exposed to loud noises and 
wore no hearing protection.  The veteran testified that he 
sought treatment for hearing loss and ringing in his ears 
about every month during this time.

A July 2002 letter from Dr. J. Lowry notes that the veteran 
was seen with complaints of hearing loss.  The veteran 
reported that he had served in an artillery unit for six 
years.  Dr. Lowry noted that bilateral pure-tone audiograms 
showed sensorineural hearing loss of some 30-35 percent 
through all frequencies symmetrical in both ears.  A May 2003 
treatment record from Dr. Lowry notes that, according to 
audiometric tests, the veteran's hearing loss remained the 
same.  The diagnosis was mild to moderate sensorineural 
hearing loss.

An October 2003 audiometric hearing test report from Jones 
Audiology & Hearing Aid Center notes that hearing aids were 
prescribed for the veteran's sensorineural bilateral flat 
hearing loss pattern of the severe category.

Additional evidence of record includes statement from the 
veteran and his wife regarding the veteran's problems 
hearing.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Moreover, 
service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge  from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any  disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
although the veteran served in an artillery unit for three 
years, service medical records do not show that the veteran 
ever complained of problems hearing during his military 
service.   Furthermore, no evidence of hearing loss 
disability was found on the examination for discharge.  At 
that time, the veteran denied any history of hearing loss.

The Board also notes that there is no post-service medical 
evidence of any hearing loss disability (as defined by 
38 C.F.R. § 3.385) in the year following the veteran's 
discharge.  The VA examination report clearly documents that 
a disability as defined by 38 C.F.R. § 3.385 is not 
demonstrated.  Therefore, the provisions regarding 
presumptive service connection are also not met.   

While private audiometric results show that the veteran 
currently has "severe" hearing loss, there is no definitive 
evidence that the veteran currently has hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Nonetheless, 
even if the veteran currently has hearing loss disability as 
defined by 38 C.F.R. § 3.385, no health care professional has 
suggested that a current hearing loss disability is 
etiologically related to the veteran's service.  (While the 
clinical records show the veteran reported an apparent 
history of service in an artillery unit for six years to Dr. 
Lowry in July 2002, the Board notes that a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).)  The evidence 
of a nexus between the veteran's hearing loss and his 
military service is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical diagnosis (such as whether there is a disability as 
defined by 38 C.F.R. § 3.385) or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of competent evidence of a relationship 
between a current hearing loss disability and the veteran's 
period of active duty, service connection for bilateral 
hearing loss disability must be denied.  

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.  
In so concluding, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

The appeal seeking a higher initial schedular rating for 
lichen simplex chronicus, evaluated as 30 percent disabling 
prior to August 30, 2002 and 60 percent disabling on and 
after that date, is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The Board notes that, in a December 2005 SSOC, the veteran's 
representative raised the issue of entitlement to an 
increased rating for lichen simplex chronicus on an extra-
schedular basis.  The record reflects that in February and 
July 2004, the RO sent the veteran letters that were intended 
to comply with the notification requirements of the VCAA.  
However, while the letters informed the veteran of the 
evidence and information necessary to substantiate his claim 
for an increased rating on a schedular basis, the letter did 
not inform the veteran of the evidence and information 
necessary to substantiate a claim for extra-schedular 
consideration.  

With regard to the claim for an initial rating in excess of 
10 percent for left hand scar, in the September 2003 Remand, 
the RO was directed, in pertinent part, to arrange for the 
veteran to undergo a VA examination to determine the nature 
and the extent of impairment from his service-connected left 
hand scar.  Specifically, the examiner was to offer a medical 
opinion as to: a full description of the effects of the 
veteran's left hand scar upon his ordinary activity, 
including employment as a corrections officer/prison guard; 
the area of the left hand scar; any limitation of motion due 
to the left hand scar; and whether there is poor nourishment, 
repeated ulceration, tenderness and pain on objective 
demonstration, underlying soft tissue damage, or frequent 
loss of skin cover over the scars. 

The Board notes that the veteran underwent a VA examination 
in March 2004; however, the examiner did not provide all the 
requested information.  In particular, while the veteran 
complained of decreased grip as well as tenderness from the 
scar into the first metacarpal on motion, the examiner did 
not specify the limitation of motion associated with the 
veteran's service-connected disability.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.)  Moreover, the Board notes that the March 
2004 VA examination report is not adequate to permit 
disability evaluation because it simply does not address the 
presence or absence of all the symptoms that are part of the 
criteria for increased ratings for this disability.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

With regard to the veteran's claim for service connection for 
residuals of an upper back injury, the veteran's service 
medical records note that the veteran was treated for 
cervical strain following an automobile accident in August 
1999.  Although a July 2002 VA examination report notes the 
veteran's complaints of pain, X-ray findings were negative 
and no upper back disability was diagnosed.  However, a 
subsequent private physical therapy prescription indicates 
that the veteran was being treated for degenerative disc 
disease of the cervical spine with possible radiculopathy.  
See August 26, 2004 physical therapy prescription from Texas 
Health Care Orthopedics and Sports Medicine.  For this 
reason, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002).

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the case is hereby REMANDED for 
the following: 

1.  With respect to the claim for an 
increased rating for the veteran's lichen 
simplex chronicus on an extra-schedular 
basis, send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  Specifically, the 
letter should advise the veteran that the 
evidence needed to substantiate a claim 
for an extra-schedular rating would 
consist of evidence that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization that would render 
impractical the application of the 
regular schedular standards.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
his lichen simplex chronicus, any 
correspondence from a former employer 
that would verify the veteran's 
contentions, and any medical records 
showing periods of hospitalization for 
lichen simplex chronicus.

Obtain any pertinent evidence identified 
but not provided by the veteran, but if 
unable to do so, inform the veteran and 
his representative and request them to 
submit the outstanding evidence.

2.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any current disorder of 
his upper back.  The claims file must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
file, the examiner should express an 
opinion concerning with respect to each 
currently present upper back disorder as 
to whether it is at least as likely as 
not that the disorder originated during 
the veteran's military service or is 
otherwise etiologically related to his 
military service, to include any 
automobile accident therein.  The 
rationale for all opinions expressed must 
also be provided.

3.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
left hand scar.  The claims file must be 
made available to and reviewed by the 
examiner.  The VA examiner should conduct 
any indicated studies, and offer a 
medical opinion as to: a) a full 
description of the effects of the 
veteran's left hand scar upon his 
ordinary activity, including employment 
as a corrections officer/prison guard; b) 
area of the left hand scar; c) limitation 
of motion due to the left hand scar; and 
d) whether there is poor nourishment, 
repeated ulceration, tenderness and pain 
on objective demonstration, underlying 
soft tissue damage, or frequent loss of 
skin cover over the scars.  The rationale 
for all opinions expressed must also be 
provided.

4.  Readjudicate the matters of 
entitlement to service connection for 
residuals of an upper back injury, 
entitlement to an intial rating in excess 
of 10 percent for a left hand scar, and 
entitlement to an extra-schedular rating 
for the veteran's service-connected 
lichen simplex chronicus.  All pertinent 
laws and regulations, to include both the 
former and the revised rating criteria 
for skin disorders, should be considered.  
Should submission under § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  

If any decision is adverse to the 
veteran, he and his representative should 
be issued an appropriate SSOC and given 
the opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


